DETAILED ACTION
An amendment, amending claim 10, was entered on 8/9/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the cited art fails to teach the newly added limitation.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 2006/0154790) in light of Yamaguchi (WO2011/114574, machine translation), Toshihiko (CN100349714, Machine Translation and Espacenet translated Abstract), King et al. (US 3,707,088), Hoshi et al. (US 5,816,569) and Randall et al. (US 3,950,686).
Claims 10-12:  Mizunuma teaches an apparatus for forming a plastic sheet comprising a first roll (i.e. claimed second roll) and second roll (i.e. claimed first roll) which rotate opposite one another (Abst.; ¶ 0012; Fig. 4), the plastic sheet formed by feeding a molten resin from a discharge chute to the space between the rollers (¶ 0066); the apparatus further comprising: a first motor configured to rotate the second roll 11 (i.e. claimed first roll) (¶¶ 0012; 0028); a second motor including a rotating part and a rotating shaft part 62 arranged at the rotating part configured to rotate the first roll 48 (i.e. claimed second roll) (¶¶ 0012; 0030; 0044); a push-pull unit capable of moving the second roll 11 away from the first roll (¶ 0012); and a power transmission unit (¶ 0045).

Modified Mizunuma teaches that the power transmission unit couples the rotating motor shaft to a Schmidt universal coupling 60 (¶¶ 0044-0045, e.g.), but fails to teach the claimed flexible coupling.  Toshihiko teaches an apparatus for forming a resin film between two rollers (Abst.; pp. 1-2) along with a coupling configuration that can be used in place of a Schmidt universal coupling (Espacenet Abst.), said coupling configuration comprising: an integrated intermediate shaft (26c); a first coupling (26b) that directly couples the intermediate shaft (26c) to the second motor (29); and a second coupling (26a) that directly couples the intermediate shaft (26c) with the roll (21), wherein the couplings use elastic members (i.e. claimed flexible couplings) (26d, 26e; p. 11).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected the flexible coupling disclosed in Toshihiko in place of the Schmidt universal coupling in Mizunuma because Toshihiko teaches that such a coupling is a suitable replacement for a Schmidt universal coupling.
Additionally, Toshihiko teaches that the flexible coupling absorbs any changed state of the first roll 48 by the first and second flexible couplings being elastically deformed (pp. 9-10; Fig. 5).  Thus, in modified Mizunuma, the flexible couplings would maintain the posture of the rotating shaft when the second roll 11 is moved and the intermediate shaft is inclined.

Modified Mizunuma also fails to teach that the length of the intermediate shaft part is such that the distance between the second motor and the second roller is longer than the space between the first roller and first motor.  Hoshi teaches a roller apparatus driven by a motor and explains that the longer the length of the intermediate shaft between the motor and roller, the greater the reduction in unnecessary power generation in the radial direction (Abst.; 17:35-54).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a length for the intermediate shaft part which placed the second motor further from the second roll than the first motor from the first roll depending on the desired reduction in unnecessary power generation in the radial direction.
Mizunuma also fails to teach that motor shaft is attached to the rotor via a disc-like flange part.  Randall teaches a means for coupling a motor shaft to a rotor (Abst.) and explains that a desirable means for coupling involves providing a disc-like flange part on the rotor and the motor shaft and coupling the two flanges with bolts (Fig. 1; 2:28-36).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a disc-like flange part as the means for connecting the shaft and the rotor in the process of modified Mizunuma with the predictable expectation of successfully coupling the shaft and the rotor.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma, Yamaguchi, Toshihiko, King and Hoshi in light of Urban et al. (US 2009/0269209).
Claim 13:  Toshihiko teaches that the intermediate shaft is a single integral member and fails to teach it is a plurality of members.  Urban explains that a rotating shaft can instead be comprise a plurality of members joined together (¶ 0017).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma, Yamaguchi, Toshihiko, King and Hoshi in light of Sekine (US 2006/0223641).
Claim 14:  Toshihiko teaches that the coupling is a flexible coupling, but fails to teach that the flexible coupling is a ball joint.  Sekine teaches a flexible coupling for an intermediate shaft and explains that one suitable universal flexible coupling is a ball joint (Abst.; ¶ 0018).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a ball joint as the flexible coupling in Toshihiko with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712